SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

892
KA 11-02361
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JOHN J. HAWKINS, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (KATHLEEN ANN HART
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered October 17, 2011. The judgment, among other
things, revoked defendant’s sentence of probation and imposed a
sentence of imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court